Case 2:17-cv-04393-RGK-KS Document 364 Filed 03/29/21 Page 1 of 3 Page ID #:12878




    1   MAYER BROWN LLP
        MATTHEW H. MARMOLEJO (SBN 242964)
    2    mmarmolejo@mayerbrown.com
        C. MITCHELL HENDY (SBN 282036)
    3    mhendy@mayerbrown.com
        350 South Grand Avenue, 25th Floor
    4   Los Angeles, CA 90071-1503
        Tel: (213) 229-9500
    5   Fax: (213) 576-8185
    6   MAYER BROWN LLP
        KELLY B. KRAMER (pro hac vice)
    7    kkramer@mayerbrown.com
        1999 K Street, NW
    8   Washington, D.C. 20006
        Tel: (202) 263-3007
    9   Fax: (202) 263-5207
   10   Attorneys for Plaintiff-Relator
        ISLAND INDUSTRIES, INC.
   11
   12
                             UNITED STATES DISTRICT COURT
   13
                           CENTRAL DISTRICT OF CALIFORNIA
   14
   15    UNITED STATES OF AMERICA ex                  Case No. 2:17-cv-04393-RGK-KS
         rel. ISLAND INDUSTRIES, INC.,
   16
                         Plaintiff,                   JOINT APPLICATION FOR
   17          vs.                                    LEAVE TO FILE UNDER SEAL
   18    VANDEWATER INTERNATIONAL                     Courtroom: 850
         INC.; NEIL REUBENS; ANVIL                    Judge: Hon. R. Gary Klausner
   19    INTERNATIONAL, LLC; SIGMA
         CORPORATION; SMITH COOPER                    [Declaration of Neil H. McBride;
   20    INTERNATIONAL; ALLIED RUBBER                 [Proposed] Order filed concurrently
         & GASKET COMPANY, and JOHN                   herewith]
   21    DOES Nos. 1-10.,
   22                    Defendants.
   23
   24
   25
   26
   27
   28

                       APPLICATION FOR LEAVE TO FILE UNDER SEAL; CASE NO. 2:17-cv-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 364 Filed 03/29/21 Page 2 of 3 Page ID #:12879




    1                       APPLICATION TO FILE UNDER SEAL
    2         Pursuant to Local Rule 79-5.2.2(a) Relator Island Industries, Inc. (“Island”),
    3   Plaintiff United States, and Defendant Smith Cooper International, Inc. (“Smith
    4   Cooper”), hereby jointly apply for leave to file under seal, Island and Smith Cooper’s
    5   Confidential Settlement Agreement, referred to in the Joint Motion to Dismiss
    6   Defendant Smith Cooper International by Confidential Settlement.
    7         Pursuant to Local Rule 79-5.2.2(a), this Application is supported by the
    8   declaration of Neil H. MacBride. For reasons set forth in the attached declaration,
    9   Island, the United States, and Smith Cooper respectfully request that the Court grant
   10   this Application to file under seal.
   11
   12   Dated: March 29, 2021            MAYER BROWN LLP
   13
                                         /s/ Matthew H. Marmolejo
   14                                    Matthew H. Marmolejo
   15                                    Attorneys for Plaintiff-Relator
                                         ISLAND INDUSTRIES, INC.
   16
   17    Dated: March 29, 2021             DAVIS POLK & WARDWELL LLP
   18                                     /s/ Neil H. MacBride
                                          Neil H. MacBride
   19                                     Attorneys for Defendant
                                          SMITH COOPER INTERNATIONAL,
   20                                     INC.
   21
   22
   23
   24
   25
   26
   27
   28
                                                  1
                       APPLICATION FOR LEAVE TO FILE UNDER SEAL; CASE NO. 2:17-cv-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 364 Filed 03/29/21 Page 3 of 3 Page ID #:12880




    1                                     ATTESTATION
    2
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that the content of this
    3
    4   document is acceptable to Neil H. MacBride, counsel for defendant Smith Cooper

    5   International, and that each has authorized the filing.
    6
                                                /s/ Matthew H. Marmolejo
    7
                                                Matthew H. Marmolejo
    8
                                                Attorneys for Plaintiff-Relators
    9
                                                ISLAND INDUSTRIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  2
                       APPLICATION FOR LEAVE TO FILE UNDER SEAL; CASE NO. 2:17-cv-04393-RGK-KS
